PER CURIAM.
Chase Federal Bank seeks certiorari review of a partial summary judgment which in essence held that a variable interest rate note tied to the interest rate of United States Treasury Notes was not for a “sum certain” 1 and for that reason not negotiable, and therefore Chase Federal could not be a holder in due course.
We deny the petition for certiorari not because such a variable interest rate note is not negotiable but because the issue should be raised in a direct plenary appeal from a final judgment and does not justify certiorari review of a non-final partial summary judgment.
DENIED.
GOSHORN, C.J., and COWART and PETERSON, JJ. concur.

. See section 673.104, Florida Statutes, prior to the 1991 amendment to section 673.106, Ch. 91-70, Laws of Fla. See also Ch. 92-82, Laws of Fla.